DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2015/0355244 – hereinafter “Sato”).

Per claim 1, Sato teaches a current sensor (Fig. 1; current sensor 1; ¶24) comprising:
a battery terminal part (Fig. 1; portion of current sensor 1 comprising the through-hole 11; ¶23-24), having electrical conductivity, fastened to a battery post constituting a negative electrode of a battery (Through-hole 11 is configured to be attached to a negative battery post 71 (Figs. 1 and 6; ¶23-24));
a shunt resistor (Fig. 1; shunt resistance portion SR; ¶24) conductively connected to the battery terminal part via a joint part (Fig. 1; portion of current sensor 1 between the shunt resistance portion SR and the portion of current sensor 1 comprising the through-hole 11), the shunt resistor including a first detection terminal (Figs. 1 and 3; terminal 41; ¶24) and a second detection terminal (Figs. 1 and 3; terminal 42; ¶24) for detecting an electric current, wherein the battery terminal part includes a third detection terminal (Figs. 1 and 3; terminal 43; ¶27)  for detecting a voltage of the battery between the joint part and the battery post (The voltage detection terminals 41 and 42 are formed at positions corresponding to the two respective ends of the shunt resistance portion SR (¶24) and are used to determine a current flowing through the busbar 10 (¶30).  As shown in Figures 3 and 6, the ground terminal 43 extends between the “joint part,” which is perpendicular to the ground terminal 43 in Figure 3, and a base of the negative battery post 71, which is near the top surface of the battery 70 in Figure 6.  The ground terminal 43 is used in voltage detection because it establishes a ground connection between the busbar 10 and the circuit board 20 (¶27)).

Claim Objections
6.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the current sensor according to claim 1, further comprising, in particular: a voltage detection part configured to measure a voltage of the battery in accordance with an output from the third detection terminal and an output from a positive electrode side of the battery.  Claim 4 is consequently objected to due to its dependence on claim 2.
Per claim 3, the prior art of record is silent on the current sensor according to claim 1, further comprising: a fault determination part configured to determine a fault based on a current value that is measured in accordance with an output from the first detection terminal and an output from the second detection terminal, and a current value obtained by subtracting a current value that is measured in accordance with the output from the first detection terminal and an output from the third detection terminal from a current value that is measured in accordance with the output from the second detection terminal and the output from the third detection terminal.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852